DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on February 24, 2022 has been entered.
Accordingly Claims 1, 5-8 and 10-12 have been amended. Claim 2 has been cancelled. No new claims were added. Therefore, claims 1 and 3-12 remains pending in this application. It also includes remarks and arguments.

Drawings
The drawings are objected to because each numeral labeled boxes in Fig. 1 should be labeled with a descriptive text or item of the device instead of showing an empty box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites the limitation "said vehicle" in ll. 2 of the respective claim should be changed to “said the motor vehicle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrical signal" in ll. 6 of the respective claim should be changed to “the AC electrical signal”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6-8 and 11-12 objection (s) is withdrawn based on the amendment(s) and remarks filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over 
by Kulkarni (US 2012/0280807) and in view of Reisenauer et al. (US 2010/0231136).
Regarding claims 1 and 5, Kulkarni in (Fig. 1), discloses a method for controlling at least one item of electrical equipment (e.g. load(s) which are connected to output 16) of a motor vehicle (see [0013]), said vehicle ([0017]) comprising a device (see adapter or signal converter 10 which is part of the motor vehicle corresponds to the device) for controlling said item of electrical equipment (see [0013]), said device (see 10) comprising a microcontroller (see “MICRO” 20) that is configured to generate an AC electrical signal for controlling the item of electrical equipment (see [0021]), said signal being characterized by its duty cycle (see [0025-0026] and [0030-0031]), the device (10) comprising at least one driver interface (see gate driver 24 or output driver 30 corresponding to the at least one driver interface) that is configured to control the item of electrical equipment (see output 16 which couples to the respective load(s) of the motor vehicle , see [0013]) on the basis of the electrical signal generated by said microcontroller (see 20 and [0036-0037]), said driver interface (see either gate driver 24 or output driver 30 corresponding to the driver interface) being characterized by a maximum operating temperature threshold beyond which the driver interface is inoperative (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]), said method comprising:  determining an internal temperature of the driver interface (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]); comparing the determined internal temperature with a first predetermined warning threshold; and decreasing the duty cycle of the electrical signal when the first warning threshold has been exceeded so as to limit the power of the AC electrical signal for controlling the item of electrical equipment and thus to keep the internal temperature of the driver interface below its maximum operating temperature threshold, wherein the decrease in the duty cycle of the electrical signal is inversely proportional to the ratio of the internal temperature of the driver interface to the first warning threshold (such that Kulkarni discloses controlling the PWM based on the temperature of the driver ([0015] “The temperature of the signal converting device 10 may be measured. The power of the output signal may be reduced in response to a circuit fault or in response to the temperature rising above a first predetermined threshold. The output signal may be restored to full strength once the circuit fault is removed and the temperature is below a second predetermined threshold).
Further, it is well-known in the art (which the reference relied upon) that PWM duty cycle is proportional to power, the higher the duty cycle of PWM, the higher the power, the higher power the more heat get generate. By reducing PWM, less heat gets generate.  
Kulkarni does not explicitly disclose subsequent to the decreasing, increasing the duty cycle of the electrical signal when the internal temperature of the driver interface is lower than a second warning threshold, which is lower than or equal to the first warning threshold, in order to increase the power of the AC electrical signal for controlling the item of electrical equipment.
However, Reisenauer et al. discloses reducing the PWM normal on time by 70% when temperature increase above a threshold and increasing the PWM (returning to normal on time of PWM thus increasing the PWM) when the temperature falls below a threshold. Please see claim 6 and the cited paragraph below (such that Reisenauer et al. discloses in [0023], the LED current driver incorporates a temperature compensation feature to control the LED engine power in relation to engine temperature to ensure it does not heat up beyond its design case temperature. In this embodiment, the LED current driver includes a temperature sensor that provides a real-time analog printed circuit board (PCB)  temperature reading to the microprocessor. Depending on the host light engine design and light fixture application, the microprocessor can be programmed to reduce LED on time (i.e., effective power) in proportion to temperature. This enables the light engine to stay within its temperature design parameters to ensure long, reliable service life. Further, Reisenauer et al. discloses in [0046], the temperature sensor (U3) 112 is used to measure the driver PCB (printed circuit board) temperature and is polled by the microcontroller 108 at approximately 120 hz. In one embodiment, when the temperature goes over 85 degrees C., the microprocessor 108 slowly increases the turn-on delay time so the constant current switching regulator 110 "on time" is reduced to 70% of what its normal on time would have been. This process is done "slowly" over many seconds so that it is imperceptible to a person using the light fixture. When the temperature decreases below 85 degrees C., the microprocessor 108 slowly decreases the turn-on delay time so that the system goes back to full "on time". The threshold temperature may be changed via software programming depending on the type of light fixture that the LED engine is targeted for. Other thresholding schemes are possible, for example, additional temperature thresholds can be programmed in to further reduce effective "on time" to reduce heat or the LED engine could be completely shut down if a certain maximum temperature is exceeded. Furthermore, Reisenauer et al. in claim 6 discloses the current driver circuit as in claim 4, wherein an on time of the PWM signal is decreased when the measured temperature is above a predetermined temperature threshold. (inversely proportional).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to have incorporated vary the duty cycle of the PWM signal when the internal temperature of the driver is lower than a second warning threshold which is less than the first warning threshold as taught by Reisenauer et al. with the motor vehicle apparatus of Kulkarni in order to vary the PWM duty cycle signal based on the temperature of the driver in order to control the amount of power to the load in proportion to the temperature of the driver. 
Regarding claim 3, Kulkarni in view of Reisenauer et al. discloses the method of claim 1. Further, Kulkarni in (Fig. 1), discloses, wherein, the driver interface comprising a sensor for measuring its internal temperature, the internal temperature of the driver interface is determined by directly measuring said internal temperature by said measurement sensor (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
Regarding claim 4, Kulkarni in view of Reisenauer et al. discloses the method of claim 1. Further, Kulkarni in (Fig. 1), discloses the device comprising a module (see temperature sensing device 28) for measuring the ambient temperature of said device (see “MICRO” 20), outside the driver interface (see either gate driver 24 or output driver 30), the method comprises a step of measuring the ambient temperature of the device by said measurement module, the internal temperature of the driver interface then being determined by applying a mathematical relation to the measured ambient temperature (see temperature sensing device 28 coupled to the “MICRO 20” and [0015] and 0030-0031]).   
Regarding claim 6, Kulkarni in view of Reisenauer et al. discloses the device as claimed in claim 5. Further, Kulkarni in (Fig. 1), discloses wherein the microcontroller (see “MICRO” 20) is configured to compare the determined internal temperature with a second predetermined warning threshold, which is lower than or equal to the first warning threshold, and to increase the duty cycle of the electrical signal when the internal temperature is lower than said second predetermined warning threshold so as to maintain a duty cycle that is as high as possible and thus ensure the efficiency of the items of electrical equipment of the vehicle (see [0015] and [0030-0031]). 
Regarding claim 7, Kulkarni in view of Reisenauer et al. discloses the device as claimed in claim 5. Further, Kulkarni in (Fig. 1), discloses wherein the driver interface comprises a sensor for measuring its internal temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
Regarding claim 8, Kulkarni in view of Reisenauer et al. discloses the device as claimed in claim 5. Further, Kulkarni in (Fig. 1), discloses wherein the device comprises a module for measuring the ambient temperature of said device (see temperature sensing device 28 which can be a plurality of temperature sensing devices corresponding to the “module” which can be located a different location and even “multiple locations” on the adapter 10. For example, the temperature sensor device 28 is located adjacent to microcontroller 20 measuring the ambient temperature of the device and [0030-0031]).
Regarding claim 9, Kulkarni in view of Reisenauer et al. discloses the method of claim 5.  Further, Kulkarni in (Fig. 1), discloses a motor vehicle comprising a device and at least one item of electrical equipment (e.g. load(s) coupled to the output 16 and see [0013]) that is electrically connected to said device (see 10) in order to be controlled by said device (see [0013]). 
Regarding claim 10, Kulkarni in view of Reisenauer et al. discloses the method of claim 1. Further, Kulkarni in (Fig. 1), discloses the device (see 10) comprises a module (see temperature sensing device 28) for measuring the ambient temperature of said device, outside the driver interface, the method further comprises measuring the ambient temperature of the device by said measurement module, the internal temperature of the driver interface then being determined by applying a mathematical relation to the measured ambient temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).
Regarding claim 11, Kulkarni in view of Reisenauer et al. discloses the device of claim 6. Further, Kulkarni in (Fig. 1), discloses wherein the device comprises a module for measuring the ambient temperature of said device (see temperature sensing device 28 which can be a plurality of temperature sensing devices corresponding to the “module” which can be located a different location and even “multiple locations” on the adapter 10 to measure ambient temperature of the microcontroller 0030-0031]).
Regarding claim 12, Kulkarni in view of Reisenauer et al. discloses the method of claim 6. Further, Kulkarni in (Fig. 1), discloses wherein the driver interface comprises a sensor for measuring its internal temperature (see temperature sensing device 28 which can be located a different location and even multiple locations on the adapter 10. For example, the temperature sensor device 28 may be located adjacent to the tail output of driver 30 and [0030-0031]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/4/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836